Citation Nr: 0701289	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction from 30 percent to 10 percent for 
the veteran's supraventricular tachycardia was proper.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from February 1996 to April 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).

In August 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript is of record.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 and 
38 C.F.R. § 20.099(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Since the veteran's claim for TDIU could be affected by the 
outcome of the veteran's reduced rating claim, consideration 
of the TDIU claim must be deferred pending completion of the 
development requested in the Remand, below.


REMAND

The procedural history of the veteran's claim is as follows.  
In an April 2005 rating decision, the RO proposed to decrease 
the veteran's disability rating for supraventricular 
tachycardia from 30 percent to 10 percent.


The veteran filed a notice of disagreement (NOD) with this 
rating decision in May 2005.

In a September 2005 rating decision, the veteran's rating was 
decreased from 30 to 10 percent for supraventricular 
tachycardia.  The notice letter, dated that same month, 
informed the veteran that if he did not agree with the 
decision, he had one year in which to appeal it.

During his August 2006 Board hearing, the veteran indicated 
that he had filed a motion disagreeing with the decision 
reducing his disability evaluation.  He and his wife stated 
that his disability had not improved.  They said that, 
instead, he was getting worse.  The veteran's representative 
pointed out that, while the RO stated that his disability had 
decreased in severity, none of his medication dosages had 
been decreased.

The Board finds that, while the veteran's written statement 
of May 2005 cannot qualify as a notice of disagreement, since 
it was in response to a proposed reduction and not a 
completed reduction, his testimony in August 2006 does 
qualify as a notice of disagreement with the September 2005 
rating decision reducing his disability rating.  This 
testimony occurred within one year of the September 2005 
decision, and the veteran clearly stated his disagreement 
with the reduced rating and his desire to appeal the 
decision.  The judicial precedent in Tomlin v. Brown, 5 Vet. 
App. 355, 357-58 (1993), held that testimony at a hearing, 
once reduced to writing, can be construed as an NOD for the 
purpose of initiating an appeal.  Accordingly, the Board is 
required to remand this issue for the issuance of a statement 
of the case (SOC) in response to that NOD.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

In addition, the Board notes that the RO appears to be 
developing a claim of entitlement to an increased rating for 
supraventricular tachycardia.  Whether this claim should be 
merged with the veteran's claim that his reduction in rating 
was improper is a matter for the RO to determine.  In this 
regard, the Board notes that the veteran testified in August 
2006 that he was scheduled for an evaluation in September 
2006.  The RO should take steps to acquire all additional 
applicable medical evidence.

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandated by the 
Veterans Claims Assistance Act of 2000 mandate more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  The Board is confident that the RO will effectuate the 
new requirements of the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  After conducting any necessary 
development and obtaining all current 
medical evidence, provide the veteran 
and his representative with a statement 
of the case regarding his claim of 
whether the reduction from 30 percent 
to 10 percent for the veteran's 
supraventricular tachycardia was 
proper, and give them an opportunity to 
respond.

2.  If, and only if, an adequate 
substantive appeal is timely submitted, 
this claim should be returned to the 
Board for further appellate 
consideration (after all applicable 
duties to notify and assist have been 
fulfilled).  In any event, the file 
should be returned to the Board for its 
consideration of the claim for TDIU 
benefits, if it likewise remains 
denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


